                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

TORRECO HOSKIN,                            )
  (#196878),                               )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CIVIL ACTION NO. 19-0121-CG-B
                                           )
WILER D. MARQUINO, et al.,                 )
                                           )
       Respondent.                         )

                                      ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and there having been no objections filed, the Report and

Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this Court. It is ORDERED that Plaintiff’s action is

DISMISSED without prejudice for failure to prosecute this action and to comply

with the Court’s Orders.

      DONE and ORDERED this 7th day of October, 2019.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
